IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN D. IRVIN,                                        No. 69699
                Petitioner,
                vs.
                CATHERINE CORTEZ MASTO,
                ATTORNEY GENERAL OF THE STATE                              FILE
                OF NEVADA; JAMES WRIGHT,
                DIRECTOR OF THE NEVADA
                                                                           FEB 0 4 2016
                DEPARTMENT OF PUBLIC SAFETY;                              TRACIE K. LtNDEMAN
                                                                       CLERK OF SUPREME COURT
                AND PATRICK SAUNDER,                                  BY
                                                                            DEPUTY CLERK
                SUPERVISOR OF DEPARTMENT OF
                PUBLIC SAFETY,
                Respondents.

                                      ORDER DENYING PETITION
                            This pro se original petition for a writ of mandamus or
                prohibition seeks relief from a decision of the Department of Public Safety
                denying petitioner's request for reconsideration of his Tier-3 sex offender
                designation. 1 Petitioner may seek review of the Department's decision by
                filing a petition for judicial review in the appropriate district court.        See

                NRS 233B.130. Because petitioner therefore has an adequate remedy at
                law, this court's intervention by extraordinary writ is not warranted.          See

                NRS 34.170; NRS 34.330: Kay v. Nunez, 122 Nev. 1100, 1104-05, 146 P.3d


                       'It appears that NRS 179D.700-.770 were applied in this matter
                because their 2008 repeal as part of A.B. 579 had been the subject of
                ongoing litigation and various injunctions precluding the State from
                enforcing A.B. 579. The most recent injunction was imposed by this court
                in Does 1-24 v. Eighth Judicial District Court, Docket No. 64890 (Order,
                May 23, 2014) (extending injunction pending further order of this court).
                That writ petition recently was resolved in the State's favor, but it appears
                that the underlying litigation remains pending in the district court.



SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                             1(0 - 031tel
801, 805 (2006) (explaining that where the Legislature has created a right
to petition for judicial review of an administrative decision, such a petition
is an adequate and speedy legal remedy). We therefore
            ORDER the petition DENIED.




Cherry



cc:   Steven D. Irvin
      Attorney General/Carson City




                                       2